Order filed August 19, 2014.




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-14-00047-CV
                                    ____________

                  GREENBERG TRAURIG, LLP, Appellant

                                         V.

      NATIONAL AMERICAN INSURANCE COMPANY AND OKIE
             FOUNDATION DRILLING CO., INC., Appellee


                       On Appeal from the 151st District Court
                               Harris County, Texas
                         Trial Court Cause No. 2013-39837

                                    ORDER

      The clerk’s record was filed February 6, 2014, and a supplemental record
was filed May 15, 2014. Our review has determined that a relevant item has been
omitted from the clerk’s record. See Tex. R. App. P. 34.5(c). Accordingly, we issue
the following order:

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before August 26, 2014, containing the one-page ORDER signed
December 26, 2014 denying Plaintiffs’ Alternative Motion to Compel
Defendants DePalma and FisherBroyles to Arbitration, and imaged under
number 58939193.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM